Exhibit 10.2

 

APTARGROUP, INC.
2015 RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR DIRECTORS

 

AptarGroup, Inc., a Delaware corporation (the “Company”), hereby grants
[FIRSTNAME] [LASTNAME] (the “Director”) as of              (the “Grant Date”),
pursuant to the provisions of the AptarGroup, Inc. 2015 Director Restricted
Stock Unit Plan (the “Plan”), a restricted stock unit award (the “Award”) of
[INSERT NUMBER OF UNITS] restricted stock units, upon and subject to the
restrictions, terms and conditions set forth in this 2015 Restricted Stock Unit
Award Agreement (this “Agreement”).  Capitalized terms not defined herein shall
have the meanings specified in the Plan.

 

1.         Award Subject to Acceptance of Agreement.  The Award shall be null
and void unless the Director shall accept this Agreement by executing it in the
space provided below and returning it to the Company.

 

2.         Restriction Period and Vesting.

 

(a)        Subject to Sections 2(b), (c) and (d), the Award shall vest in its
entirety on the day immediately preceding the date of the Company’s 2016 annual
meeting of stockholders (the “Vesting Date”), provided that the Director
continues service as a director of the Company until the Vesting Date (the
period until the Award vests, and during which restrictions apply, the
“Restriction Period”).

 

(b)        If the Director ceases to be a director of the Company prior to the
Vesting Date by reason of permanent disability or death, the Award shall become
fully vested as of the date of the Director’s permanent disability or death, as
the case may be.  For purposes of this Agreement, “permanent disability” shall
mean the inability of the Director to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, as determined by the Committee.

 

(c)        If the Director ceases to be a director of the Company prior to the
Vesting Date for any reason other than permanent disability or death, the Award
shall be forfeited and cancelled by the Company.

 

(d)       (1)        In the event of a Change in Control (as defined in Appendix
A), the Award shall immediately vest in full.

 

(2)        In the event of a Change in Control pursuant to paragraph (3) or
(4) of Appendix A, the Board of Directors (as constituted prior to such Change
in Control) may, in its discretion (subject to existing contractual
arrangements):

 

(i)         require that shares of stock of the corporation resulting from such
Change in Control, or a parent corporation thereof, be substituted for some or
all of the Shares (as defined in Section 3) issuable pursuant to the Award, as
determined by the Board of Directors; and/or

 

--------------------------------------------------------------------------------


 

(ii)        require the Award, in whole or in part, to be surrendered to the
Company by the Director and to be immediately cancelled by the Company, and
provide for the Director to receive a cash payment in an amount not less than
the amount determined by multiplying the number of restricted stock units
subject to the Award immediately prior to such cancellation (but after giving
effect to any adjustment pursuant to Section 6(b) of the Plan in respect of any
transaction that gives rise to such Change in Control), by the highest per share
price offered to holders of Common Stock in any transaction whereby the Change
in Control takes place.

 

(3)       The Company may, but is not required to, cooperate with the Director
to assure that any substitution or cash payment to the Director in accordance
with the foregoing is made in compliance with Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the rules and
regulations thereunder.

 

3.         Conversion of Restricted Stock Units and Issuance of Shares.  Upon
the vesting of the Award in accordance with Section 2 hereof, one share of
Common Stock shall be issuable for each restricted stock unit that vests on such
date (the “Shares”), subject to the terms and provisions of the Plan and this
Agreement.  Thereafter, the Company will transfer such Shares to the Director in
accordance with the provisions hereof.  No fractional shares shall be issued
under this Agreement.

 

4.         Termination of Award.  In the event that the Director shall forfeit
the restricted stock units subject to the Award, the Director shall promptly
return this Agreement to the Company for cancellation.  Such cancellation shall
be effective regardless of whether the Director returns this Agreement.

 

5.         Additional Terms and Conditions of Award.

 

(a)        Nontransferability of Award.  During the Restriction Period, the
restricted stock units subject to the Award may not be transferred by the
Director other than by will, the laws of descent and distribution or pursuant to
the beneficiary designation form attached hereto as Appendix B or in such other
form approved by the Company from time to time.  Except as permitted by the
foregoing, during the Restriction Period, the restricted stock units subject to
the Award may not be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process.  Upon any such
attempted sale, transfer, assignment, pledge, hypothecation, encumbrance or
other disposition, the Award and all rights hereunder shall be null and void.

 

(b)        Compliance with Applicable Law.  The Award is subject to the
condition that if the listing, registration or qualification of the Shares
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the vesting
of the restricted stock units or the delivery of the Shares hereunder, the
Shares subject to the Award may not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the

 

2

--------------------------------------------------------------------------------


 

Company.  The Company agrees to use reasonable efforts to effect or obtain any
such listing, registration, qualification, consent, approval or other action.

 

(c)        Delivery of Certificates.  Subject to Section 5(b) hereof, as soon as
practicable after the vesting of the Award, the Company shall deliver or cause
to be delivered one or more certificates issued in the Director’s name (or such
other name as is acceptable to the Company and designated in writing by the
Director) representing the vested Shares.  The Company shall pay all original
issue or transfer taxes and all fees and expenses incident to such delivery.

 

(d)       Rights as a Stockholder.  Prior to the settlement of the Award, the
Director shall have no rights as a stockholder of the Company with respect to
the shares of Common Stock underlying the restricted stock units subject to the
Award.  During the Restriction Period, the Director shall not be entitled to
voting rights, or rights with respect to dividends or dividend equivalents, with
respect to the restricted stock units subject to the Award.

 

(e)        Award Confers No Rights to Continue to Serve as a Director.  In no
event shall the granting of the Award or its acceptance by the Director give or
be deemed to give the Director any right to continue to serve, to be elected or
reelected to serve or to be nominated to serve as a director of the Company.

 

(f)        Decisions of Board or Committee.  The Board of Directors of the
Company or the Committee shall have the right to resolve all questions which may
arise in connection with the Award.  Any interpretation, determination or other
action made or taken by the Board of Directors or the Committee regarding the
Plan or this Agreement shall be final, binding and conclusive.

 

(g)        Company to Reserve Shares.  The Company shall at all times prior to
the cancellation of the Award reserve and keep available, either in its treasury
or out of its authorized but unissued shares of Common Stock, shares of Common
Stock equal to the full number of unvested restricted stock units subject to the
Award from time to time.

 

(h)        Agreement Subject to the Plan.  This Agreement is subject to the
provisions of the Plan (including the adjustment provision set forth in
Section 6(b) thereof), and shall be interpreted in accordance therewith.  The
Director hereby acknowledges receipt of a copy of the Plan.

 

(i)         Section 409A.  This Award is intended to be exempt from Section 409A
of the Code as a short-term deferral, pursuant to Treasury regulation
Section 1.409A-1(b)(4), to the maximum extent possible, and this Agreement shall
be interpreted and construed consistent with that intent and in a manner that
avoids the imposition of taxes and other penalties under Section 409A of the
Code.  The Company reserves the right to amend this Agreement to the extent it
determines in its sole discretion such amendment is necessary or appropriate to
comply with applicable law, including but not limited to Section 409A of the
Code.  Notwithstanding the foregoing, under no circumstances shall the Company
be responsible for any taxes, penalties, interest or other losses or expenses
incurred by the Director due to any failure to comply with Section 409A of the
Code.

 

3

--------------------------------------------------------------------------------


 

6.         Miscellaneous Provisions.

 

(a)        Meaning of Certain Terms.  As used herein, the term “vest” shall mean
no longer subject to forfeiture.

 

(b)        Successors.  This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Director, acquire any rights hereunder in
accordance with this Agreement or the Plan.

 

(c)        Notices.  All notices, requests or other communications provided for
in this Agreement shall be made in writing by (1) actual delivery to the party
entitled thereto, (2) mailing to the last known address of the party entitled
thereto, via certified or registered mail, return receipt requested or
(3) telecopy with confirmation of receipt.  The notice, request or other
communication shall be deemed to be received, in the case of actual delivery, on
the date of its actual receipt by the party entitled thereto, in the case of
mailing, on the tenth calendar day following the date of such mailing, and in
the case of telecopy, on the date of confirmation of receipt; provided, however,
that if a notice, request or other communication is not received during regular
business hours, it shall be deemed to be received on the next succeeding
business day of the Company.

 

(d)       Governing Law.  This Agreement and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to conflicts of laws
principles.

 

(e)        Reports Filed with the Securities and Exchange Commission.  The
Company files periodic and current reports and proxy statements with the
Securities and Exchange Commission (“SEC”). These documents are available, free
of charge, on the website of the SEC (www.sec.gov) and on the Company’s website
(www.aptargroup.com, under Investor Relations/ “Annual Report & Proxy” and “SEC
Filings”), as soon as reasonably practicable after the material is filed with,
or furnished to, the SEC.  Any of these documents are available to the Director
in paper format, without charge, upon written or oral request to the Company’s
Investor Relations Department located at 475 West Terra Cotta Avenue, Suite E,
Crystal Lake, Illinois, 60014, U.S.A., phone number 1-815-477-0424.

 

4

--------------------------------------------------------------------------------


 

(f)        Counterparts.  This Agreement may be executed in two counterparts
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.

 

 

 

 

 

APTARGROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Stephen J. Hagge

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

Accepted this                 day of

 

 

                     , 20   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Director

 

 

 

5

--------------------------------------------------------------------------------


 

 

Appendix A

 

to AptarGroup, Inc.

 

Restricted Stock Unit Award

 

Agreement for Directors

 

 

For purposes of this Agreement, “Change in Control” shall mean:

 

(1)        the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of more than 50% of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company (excluding any acquisition resulting from
the exercise of a conversion or exchange privilege in respect of outstanding
convertible or exchangeable securities unless such outstanding convertible or
exchangeable securities were acquired directly from the Company), (B) any
acquisition by the Company, (C) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by any corporation pursuant to
a reorganization, merger or consolidation involving the Company, if, immediately
after such reorganization, merger or consolidation, each of the conditions
described in clauses (i), (ii) and (iii) of subsection (3) of this Appendix A
shall be satisfied; and provided further that, for purposes of clause (B), if
any Person (other than the Company or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company) shall become the beneficial owner of more than 50% of the
Outstanding Company Common Stock or more than 50% of the Outstanding Company
Voting Securities by reason of an acquisition by the Company and such Person
shall, after such acquisition by the Company, become the beneficial owner of any
additional shares of the Outstanding Company Common Stock or any additional
Outstanding Company Voting Securities and such beneficial ownership is publicly
announced, such additional beneficial ownership shall constitute a Change in
Control;

 

(2)        individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided, however, that any individual who becomes a director of the
Company subsequent to the date hereof whose election, or nomination for election
by the Company’s stockholders, was approved by the vote of at least a majority
of the directors then comprising the Incumbent Board shall be deemed to have
been a member of the Incumbent Board; and provided further that no individual
who was initially elected as a director of the Company as a result of an actual
or threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall be deemed
to have been a member of the Incumbent Board;

 

6

--------------------------------------------------------------------------------


 

(3)        consummation of a reorganization, merger or consolidation unless, in
any such case, immediately after such reorganization, merger or consolidation,
(i) 50% or more of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation and 50%
or more of the combined voting power of the then outstanding securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such reorganization, merger or consolidation and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (other than the Company, any employee benefit
plan (or related trust) sponsored or maintained by the Company or the
corporation resulting from such reorganization, merger or consolidation (or any
corporation controlled by the Company) and any Person which beneficially owned,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, more than 50% of the Outstanding Company Common Stock or the
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, more than 50% of the then outstanding shares of common
stock of such corporation or more than 50% of the combined voting power of the
then outstanding securities of such corporation entitled to vote generally in
the election of directors and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
reorganization, merger or consolidation; or

 

(4)        consummation of (i) a plan of complete liquidation or dissolution of
the Company or (ii) the sale or other disposition of all or substantially all of
the assets of the Company other than to a corporation with respect to which,
immediately after such sale or other disposition, (A) 50% or more of the then
outstanding shares of common stock thereof and 50% or more of the combined
voting power of the then outstanding securities thereof entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such sale or
other disposition and in substantially the same proportions relative to each
other as their ownership, immediately prior to such sale or other disposition,
of the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (B) no Person (other than the Company, any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such corporation (or any corporation controlled by the Company) and any
Person which beneficially owned, immediately prior to such sale or other
disposition, directly or indirectly, more than 50% of the Outstanding Company
Common Stock or the Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, more than 50% of the then outstanding
shares of common stock thereof or more than 50% of the combined voting power of
the then outstanding securities thereof entitled to vote generally in the
election of directors and (C) at least a majority of the members of the board of
directors thereof were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition.

 

7

--------------------------------------------------------------------------------


 

 

Appendix B

 

to AptarGroup, Inc.

 

Restricted Stock Unit Award

 

Agreement for Directors

 

 

APTARGROUP, INC.

 

2015 Director Restricted Stock Unit Plan

2015 Restricted Stock Unit Award Agreement

 

BENEFICIARY DESIGNATION FORM

 

You may designate a primary beneficiary and a secondary beneficiary with respect
to your 2015 Restricted Stock Unit Award Agreement.  You can name more than one
person as a primary or secondary beneficiary.  For example, you may wish to name
your spouse as primary beneficiary and your children as secondary
beneficiaries.  Your secondary beneficiary(ies) will receive nothing if any of
your primary beneficiaries survive you.  All primary beneficiaries will share
equally unless you indicate otherwise.  The same rule applies for secondary
beneficiaries.

 

Designate Your Beneficiary(ies):

 

Primary
Beneficiary(ies):

 

 

 

 

 

 

 

 

Secondary
Beneficiary(ies):

 

 

 

 

 

 

 

 

I certify that my designation of beneficiary set forth above is my free act and
deed.

 

 

 

 

Name of Director

 

Director’s Signature

(Please Print)

 

 

 

 

 

 

 

Date

 

8

--------------------------------------------------------------------------------